Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-12, and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (US 20200314443 A1).
Re claim 1, Huang discloses a video processing method, comprising: 
generating initial prediction samples of a sub-block of a current video block coded with an affine mode (Huang: paragraph [0005], determines one or more prediction blocks for inter-predicting a current block; paragraph [0007], affine mode); 
applying an optical flow operation to generate final prediction samples for the sub-block by deriving a prediction refinement based on motion vector differences dMvH and/or dMvV, wherein dMvH and dMvvV 
performing a conversion between the current video block and a bitstream of the video based on the final prediction samples (Huang: Figs. 3 and 4);
wherein a clipping operation is performed on the dMvH and/or dMvV before the deriving of the prediction refinement according to a rule (Huang: paragraphs [0114] and [0116]).
Re claim 2, Huang discloses that the rule specifies to perform the clipping operation before the prediction refinement being acquired and wherein the clipping operation is performed based on a precision of the dMvH and/or dMvV (Huang: paragraphs [0114] and [0116]).
Re claim 5, Huang discloses 
wherein the initial prediction samples are derived based on an initial motion vector (Huang: paragraph [0005], determines one or more prediction blocks for inter-predicting a current block), and 
wherein the initial motion vector is derived based on a dimension of the current video block and a position of the sub-block (Huang: paragraphs [0080]-[0082]).
Re claim 6, Huang discloses that the motion vector differences are calculated based on variables having a bit width not exceeding a predetermined maximum bit width (Huang: paragraph [0114], result of refinement may be clipped to a certain range to ensure the same bit-width as the prediction without refinement).
Re claim 7, Huang discloses that the prediction refinement is derived based on the motion vector differences and gradient values (Huang: paragraphs [0114]-[0115]).
claim 8, Huang discloses that gradient values are calculated based on a difference between multiple initial prediction samples along a horizontal and a vertical direction (Huang: paragraph [0084]).
Re claim 9, Huang discloses that the performing of the conversion includes decoding the current video block from the bitstream (Huang: Fig. 4).
Re claim 10, Huang discloses that the performing of the conversion includes encoding the current video block into the bitstream (Huang: Fig. 3).
Claim 11 recites the corresponding apparatus for implementing the method of claim 1.  Therefore, arguments analogous to those presented for claim 1 are applicable to claim 11.  Accordingly, claim 11 has been analyzed and rejected with respect to claim 1 above.
Claim 12 has been analyzed and rejected with respect to claim 2 above.
Claim 15 has been analyzed and rejected with respect to claim 5 above.
Claim 16 has been analyzed and rejected with respect to claim 6 above.
Claim 17 has been analyzed and rejected with respect to claim 7 above.
Claim 18 has been analyzed and rejected with respect to claim 8 above.
Claim 19 recites the corresponding non-transitory computer-readable storage medium storing instructions that cause a processor to implement the method of claim 1.  Therefore, arguments analogous to those presented for claim 1 are applicable to claim 19.  Accordingly, claim 19 has been analyzed and rejected with respect to claim 1 above.
Claim 20 recites the corresponding non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method corresponding to the method of claim 1.  Therefore, arguments analogous to those presented for claim 1 are applicable to claim 20.  Accordingly, claim 20 has been analyzed and rejected with respect to claim 1 above.

Allowable Subject Matter
Claims 3, 4, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482